Citation Nr: 0304272	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the claimed residuals 
of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1948 to April 1952.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1997.  

The Board found that new and material evidence had been 
submitted to reopen the veteran's claim and remanded the case 
to the RO for additional development of the record in July 
1999.  



FINDING OF FACT

The veteran currently is shown as likely as not to have head 
injury residuals manifested by headaches due to an injury in 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by headaches is due to a head injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  





REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim for service connection for residuals of a head injury.

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board notes that records of the Columbia Police 
Department from 1950 are no longer available, and that a 
request by the RO for SGO records of treatment in Seoul, 
Korea, in 1951 neither found any records.  

The records pertaining to the veteran may have also been in 
the area of the National Personnel Records Center (NPRC) that 
suffered the most damage in the 1973 fire.  His service 
medical records, however, had been sent to the VA prior to 
the 1973 fire and are in the claims folder.  

Under such circumstances, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim.  In addition, in light of the favorable action taken 
hereinbelow, no further assistance to the veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  





II.  Service Connection for Residuals of a Head Injury


A.  Factual Background 

A careful review of service medical records shows that the 
veteran was treated for headaches, chills, and a fever in 
1952.  The impression was that of malaria.

The records show that the veteran was hospitalized in May 
1952.  He reported having continual headaches since September 
1951, while serving in Korea.  He was diagnosed with malaria.  

The private medical records reflect that the veteran was 
treated for left temporal headaches in June 1964.  

The private medical records also show that the veteran had 
been evaluated for right frontal headaches in September 1989.  
He reportedly became aware of this symptom ever since an 
injury in 1950.  Since then, there had also been a tendency 
of swelling in the right frontal area.  The examiner noted a 
right frontal mass, which probably represented a calcified 
hematoma secondary to the veteran's injury.  

The VA progress notes dated in May 1991 show that the veteran 
reported being status-post head trauma to the right forehead 
sustained in 1950 when he was struck with the end of a rifle.  
The veteran reported that he began having problems with his 
head about two years after the injury and now had throbbing 
headaches that occurred more frequently and lasted up to 
three days.  

The VA medical records show that the veteran presented to the 
Emergency Room in July 1991.  He reported a history of 
chronically recurring right frontal-temporal area headaches 
for 8 to 9 years.  He also reported a history of trauma to 
this area during the Korean War.  The diagnosis was that of 
chronic headaches, vascular type, rule out secondary to 
aneurysm.  

A VA consultation report dated in August 1991 shows a 
diagnosis of right-sided headaches, probable migraines.  

The VA medical records dated in May 1992 show a diagnosis of 
intractable headaches.  

In correspondence received by a former service-member in 
January 1993, the former service-member indicated that he and 
the veteran had been in Columbia, South Carolina, on a 
weekend pass, and that the veteran was struck in the head by 
a police officer.  Both he and the veteran were arrested, 
fined, and put in jail.  The former service-member indicated 
that, while the veteran was taken out of jail after 8 or 10 
days because of illness resulting from the blow to his head, 
he had been confined for 42 days.  

The testimony of the veteran at a hearing in December 1993 
was to the effect that he had been having headaches in 
service before he was diagnosed with malaria.  

The testimony of the veteran at a hearing in April 1997 was 
to the effect that he had developed side effects from the 
head injury, to include headaches, during his service and 
even in Korea.  

The veteran underwent a VA examination in February 2001.  He 
reported his injuries in service.  He reported that he 
stopped working in 1988, stating that he was unable to 
concentrate.  He continued having pains in his head.  

The veteran reported having recurring headaches several times 
a month, since 1950, in the frontal region on the right and 
posteriorly on the left.  He reported the pain as stinging 
and sharp, and each episode lasting two or three days.  The 
diagnosis was that of two episodes of traumatic 
unconsciousness treated as an outpatient 50 years ago, with 
subsequent headaches two to three times each month since 
then.  

A report of VA examination in July 2002 reflects that the 
veteran described his head pain as rhythmic.  The examiner 
concluded that there had been no impressive new deficits 
since the veteran's last examination.  

The statements of the veteran in the claims folder are to the 
effect that he sustained two head injuries while in service.  
First, he was severely beaten by a police officer in 
Columbia, South Carolina, in 1950.  The veteran had a 
concussion and received 5 stitches.  Second, he was hit in 
the head by a fellow soldier in his company, and spent two 
weeks in a hospital in Korea with a concussion in 1951.


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
neurological defects, and the Board presumes the veteran to 
have been in sound condition at the time of entry.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

In the instant case, there is no evidence that chronic 
headaches preexisted service.  The veteran's service medical 
records show that he was treated for headaches, and that he 
was later diagnosed with malaria.  

While service medical records reflect neither of the 
veteran's head injuries, the evidence of record includes a 
statement from another service-member who had witnessed at 
least one of the veteran's head traumas.

The veteran also testified that he continued having recurring 
headaches since service in 1950.  The United States Court of 
Appeals for Veterans Claims has found that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

The post-service medical records show treatment for headache 
pain in 1964, 1989, 1991, 1992, 2001 and 2002, as well as 
evidence of a right frontal mass noted likely to represent a 
calcified hematoma secondary to the veteran's injury.

The report of VA examination in 2001 reflects a diagnosis of 
two episodes of traumatic unconsciousness treated as an 
outpatient 50 years ago, with subsequent headaches two to 
three times each month since then.  

While there are gaps in the medical evidence as to the 
continuity of symptomatology of headache pain after service, 
the report of VA examination in 2001, in the Board's opinion, 
tends to establish a causal nexus between current residual 
headaches and the veteran's head trauma in Korea about 50 
years ago. See, e.g., Hodges v. West, 13 Vet. App. 287, as 
amended (2000).  There is no evidence to the contrary.  

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of treatment for 
headache pain.  The Board finds the veteran's testimony and 
statements as to the head trauma in service to be credible.  
The report of VA examination in 2001 also notes current 
residual headaches.  

After consideration of all the evidence, the Board finds that 
it is in relative equipoise as to whether the veteran has 
head injury residuals manifested by chronic headaches due to 
service.  

Under the circumstances, the veteran prevails as to his claim 
for service connection for residuals of a head injury with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107.  



ORDER

Service connection for the residuals of a head injury 
manifested by headaches is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

